Title: Enclosure: Answers to Queries, 5 September 1791
From: Campbell, William,Smith, Benjamin,Toomer, Henry,Hooper, George,Willkings, M. R.,Macnaughten, Auly,Withers, Thomas
To: Hamilton, Alexander




Quere 1st.
When was the building commenced?


Answer.
About the 1st. June 1788.


Qr. 2d.
Is there any the least appearance of its suffering from the winter or winters it has sustained since it was built and in what parts?


A.
Not materially. Indeed the brick work not at all but the frames of the windows a little, the Lumber on the beach which was provided for the light house and not yet made use of is how ever suffering very much.


Q. 3d
What parts of the building are of stone and particularly as to the foundation, water tables Cills of the doors and windows, and the Curbs?


A.
None of stone, The Cills of the doors and windows are of yellow pine. There are no Curbs.


Q. 4.
Is the lime used Stone lime or Oyster shell lime?


A.
Oyster shell lime.



Q. 5
Are the frame and sashes of the Lanthern to be of Iron or wood?


A.
Of wood.


Q. 6
What is the thickness of the base in feet and inches the plan calls it 7 bricks thick, but it is not known wether it is seven times the length, the breadth or the thickness of a brick?


A.
The plan already sent is wrong in this instance. The foundation walls in parallell lines is ten feet through at the extremity of the foundation but being octagonal inside, at the angles is eighteen feet six inches through.


Quere 7.
Was there a solid bottom in the Earth on digging down for the foundation?


Answr.
There was a bank of drifted sand about 20 feet in height which was cut down thus far to bring it on a level with the adjacent land, after which 5 feet more was dug down for a foundation, it was apprehended that going deeper would have brought the workmen to a quick sand.


Q 8.
Is the spot an eminence or is it a level with the land for 100 or 200 yards around it?


Answ
Exclusive of the sand bank before mentioned it is a level for several hundred yards around.


Q. 9.
Is it in any degree a drifted sand hill and if it is did the workmen take care to go down thro it to the solid Earth?


Ansr.
See answer to query 7th.


Q. 10.
Is there any frame work laid under the foundation as proposed and what is its construction and the kind of timber used?


Ansr.
There is no frame work for this purpose.


Q 11
What are the several thicknesses of the walls of the pyramid in feet and inches in those parts above the foundation which are represented to be six bricks, five bricks and four and half bricks?


Answr.
The part of the pyramid represented as six bricks thick is four feet 8 inches through, five bricks three feet 11 inches, and four and a half bricks, three feet 6 inches. In short the bricks are 9 inches long.



Query 12.
Is the diameter the same at the top of the Story in which the doors are as at the bottom of that Story and what is that diameter from outside to outside?


Ansr.
The diameter of the story in which the doors are is the same at the top as bottom, which is 32 feet from out to out.


Query 13.
What is the diameter of the top of the masonry immediately under the Lanthern proposed to be?


Ansr.
The building immediately under the lanthern is twelve feet diameter.


Query 14.
What is the diameter and height of the lanthern exclusive of the dome roof and what is the height of the dome or roof?


Ansr.
The diameter of the lanthern is 12 feet, the height 16 feet, the height of the dome exclusive of the ball 8 feet.


Query 15
What is the height of the building from the Earth to the ball on the top of the Lanthern?


Ansr.
The Building from the Earth to the ball is 125 feet.


Query 16.
Will the thickness of two bricks which I suppose to be 17 inches be sufficiently strong at the height of 75 to 90 feet from the Earth and will the thickness of six bricks (or 4½ to 5 feet) be thick enough for the lower part of a building of so great height?


Answer.
It appears to us that the dimensions of every part of this building be sufficient for the height.


